DETAILED ACTION
Applicant's submission filed on September 14, 2022 in response to Office Action dated March 15, 2022 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejections necessitated due to claim amendments and addition of new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “determining, [[using]] by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion[[s]] of the audio file that [[are]] is eligible for mixing with another file and a portion[[s]] that [[are]] is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted”. It is not clear what is meant by “the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted “ in limitation “determining, by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted”.
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 10 recites “determining, by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted”. It is not clear what is meant by “the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted “ in limitation “determining, by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted”.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 19 recites “determine, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted”. It is not clear what is meant by “the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted “ in limitation “determine, by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted”.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “wherein the instructions are used to generate a stream of audio data which is sequenced to enable hitting the post at the beginning of an ineligible portion” (emphasis added). It is not clear if “the instructions” refers to “computer-readable instructions” in line 2 of claim 10 or “instructions” in line 13 of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Patent No. 10,225,029), and further in view of Schnepel (US Patent Application Publication No. 2008/0092721).
Regarding claim 1, Armstrong teaches a method comprising:
analyzing, by a computing device (col. 3 ll. 45-col. 4 ll. 4), an audio file (col. 2 ll. 47-50, col. 6 ll. 4-17); determining, by the computing device, based on the analysis, attributes of the audio file, the attributes comprising information related to features of the audio file (Figs. 3 and 6 original data processed to determine different portions, col. 4 ll. 5-24, ll. 38-57, col. 6 ll. 18-29 analyzing and determining different characteristics of audio data with corresponding metadata/ control data);
analyzing, by the computing device, the attributes of the audio file; determining, by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted (Figs. 3 and 6 filtered data processed to determine different portions, col. 4 ll. 38-57, col. 5 ll. 9-53, col. 6 ll. 18-29 determining talking (ineligible portion), music, advertisement, silence portions (eligible portions) based on metadata/ control data, marking data with “1”s and “0”s to indicate mixing information);
generating, by the computing device, a stream of audio data (col. 5 ll. 24-col. 6 ll. 3, col. 6 ll. 30-col. 7 ll. 16 generating customized content data stream) (col. 2 ll. 35-col. 8 ll. 67 for complete details).
Armstrong teaches generating, using the computing device, mixing audio data consistent with the determinations of the eligible and ineligible portions (col. 5 ll. 44-53, col. 6 ll. 29-48), but Armstrong does not explicitly teach instructions for mixing audio data.
However, in the similar field, Schnepel teaches analyzing and determining parts of audio file (Paragraphs 0022, 0027-0028, 0034, 0037), and providing instructions for mixing audio parts, and generating a stream of audio data based on the instructions (Paragraphs 0023-0025, 0028-0033, 0035-0036, 0038-0040 recombining instructions) (Also Paragraphs 0005-0013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Armstrong specifically to provide instructions for mixing audio parts as taught by Schnepel in order to enable “an audio editing application that employs aggregation rules applicable to the parts of a song to produce a logical sequence of musical parts based on the type of the parts” (Schnepel, Paragraph 0007).
Regarding claim 2, Armstrong teaches the generated audio data corresponds to at least one of a file and a stream to a network (col. 6 ll. 29-48, ll. 55-59, col. 7 ll. 26-30, ll. 52-57). Schnepel teaches the generated audio data corresponds to at least one of a file and a stream delivered to a network (Paragraph 0022).
Regarding claim 3, Armstrong teaches the instructions are used to generate a stream of audio data which is sequenced to enable hitting the post at the beginning of an ineligible portion (col. 5 ll. 48-53, col. 8 ll. 43-49). Schnepel teaches the instructions are used to generate a stream of audio data which is sequenced to enable hitting the post at the beginning of an ineligible portion (Paragraphs 0032, 0035-0036, 0042 to fit in the duration desired and hit the beginning of the next part in a sequence of structure).
Regarding claim 4, Armstrong teaches the audio data mixing includes a sequence determination that is based on a set of formulae, the formulae comprising information for ordering audio data at predetermined times or intervals (col. 5 ll. 24-53, col. 6 ll. 18-48 time, interval and sequence order of mixing). Schnepel teaches the audio data mixing includes a sequence determination that is based on a set of formulae, the formulae comprising information for ordering audio data at predetermined times or intervals (Paragraphs 0031-0033).
Regarding claim 5, Armstrong teaches receiving input parameters from a user, the input parameters corresponding to at least some of the features and characteristics of the audio file (col. 4 ll. 58-col. 5 ll. 23 user input corresponds to different audio sections, col. 5 ll. 54-col. 6 ll. 53 user ID corresponds to music, news or any dynamic content). Schnepel teaches receiving input parameters from a user, the input parameters corresponding to at least some of the features and characteristics of the audio file (Paragraphs 0022-0024 user input at GUI corresponds to audio parts to be rearranged based on function and/or duration etc. of decomposed parts).
Regarding claim 6, Armstrong teaches the stream is a basis for a broadcast station (Figs. 7A-7C, col. 2 ll. 35-50, col. 4 ll. 11-24, col. 4 ll. 58-col. 5 ll. 23, col. 5 ll. 60-col. 6 ll. 3).
Regarding claim 7, Armstrong teaches including at least one multidimensional database that comprises a plurality of data structures for specific types of the audio features (Fig. 2 item 240, col. 5 ll. 44-col. 6 ll. 17). Schnepel teaches including at least one multidimensional database that comprises a plurality of data structures for specific types of the audio features (Fig. 1 item 140, Paragraphs 0025, 0028, 0031, 0037).
Regarding claim 8, Armstrong teaches the stream comprises song content and voice-over content (Fig. 6 item 245 including items 301, 303, 351, 352, col. 6 ll. 29-col. 7 ll. 16). Schnepel teaches the stream comprises song content and voice-over content (Figs. 3-5, Paragraphs 0029-0033).
Regarding claim 9, Armstrong teaches the audio file comprises third party content (Figs. 7A-7C items 702-706). Schnepel teaches the audio file comprises third party content (Paragraph 0001).
Regarding claim 10, Armstrong teaches a non-transitory computer-readable storage medium tangibly encoded with computer-readable instructions, that when executed by a computing device, perform a method (col. 3 ll. 45-64, col. 7 ll. 17-57) comprising:
analyzing, by a computing device (col. 3 ll. 45-col. 4 ll. 4), an audio file (col. 2 ll. 47-50, col. 6 ll. 4-17); determining, by the computing device, based on the analysis, attributes of the audio file, the attributes comprising information related to features of the audio file (Figs. 3 and 6 original data processed to determine different portions, col. 4 ll. 5-24, ll. 38-57, col. 6 ll. 18-29 analyzing and determining different characteristics of audio data with corresponding metadata/ control data);
analyzing, by the computing device, the attributes of the audio file; determining, by the computing device, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted (Figs. 3 and 6 filtered data processed to determine different portions, col. 4 ll. 38-57, col. 5 ll. 9-53, col. 6 ll. 18-29 determining talking (ineligible portion), music, advertisement, silence portions (eligible portions) based on metadata/ control data, marking data with “1”s and “0”s to indicate mixing information);
generating, by the computing device, a stream of audio data (col. 5 ll. 24-col. 6 ll. 3, col. 6 ll. 30-col. 7 ll. 16 generating customized content data stream) (col. 2 ll. 35-col. 8 ll. 67 for complete details).
Armstrong teaches generating, using the computing device, mixing audio data consistent with the determinations of the eligible and ineligible portions (col. 5 ll. 44-53, col. 6 ll. 29-48), but Armstrong does not explicitly teach instructions for mixing audio data.
However, in the similar field, Schnepel teaches analyzing and determining parts of audio file (Paragraphs 0022, 0027-0028, 0034, 0037), and providing instructions for mixing audio parts, and generating a stream of audio data based on the instructions (Paragraphs 0023-0025, 0028-0033, 0035-0036, 0038-0040 recombining instructions) (Also Paragraphs 0005-0013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Armstrong specifically to provide instructions for mixing audio parts as taught by Schnepel in order to enable “an audio editing application that employs aggregation rules applicable to the parts of a song to produce a logical sequence of musical parts based on the type of the parts” (Schnepel, Paragraph 0007).
Regarding claim 11, refer to rejections for claim 10 and claim 2.
Regarding claim 12, refer to rejections for claim 10 and claim 3.
Regarding claim 13, refer to rejections for claim 10 and claim 4.
Regarding claim 14, refer to rejections for claim 11 and claim 5.
Regarding claim 15, refer to rejections for claim 11 and claim 6.
Regarding claim 16, refer to rejections for claim 10 and claim 7.
Regarding claim 17, refer to rejections for claim 11 and claim 8.
Regarding claim 18, refer to rejections for claim 10 and claim 9.
Regarding claim 19, Armstrong teaches a device comprising:
a processor configured (col. 3 ll. 45-64, col. 7 ll. 17-57) to:
analyze an audio file (col. 2 ll. 47-50, col. 6 ll. 4-17); determine, based on the analysis, attributes of the audio file, the attributes comprising information related to features of the audio file (Figs. 3 and 6 original data processed to determine different portions, col. 4 ll. 5-24, ll. 38-57, col. 6 ll. 18-29 analyzing and determining different characteristics of audio data with corresponding metadata/ control data);
analyze the attributes of the audio file; determine, based on the analysis of the attributes, mixing information for the audio file, the mixing information identifying a portion of the audio file that is eligible for mixing with another file and a portion that is ineligible for mixing with another file, the ineligible portion, the ineligible portion being a part of an audible section of the audio file where overlaying additional audio is not permitted (Figs. 3 and 6 filtered data processed to determine different portions, col. 4 ll. 38-57, col. 5 ll. 9-53, col. 6 ll. 18-29 determining talking (ineligible portion), music, advertisement, silence portions (eligible portions) based on metadata/ control data, marking data with “1”s and “0”s to indicate mixing information);
generate a stream of audio data (col. 5 ll. 24-col. 6 ll. 3, col. 6 ll. 30-col. 7 ll. 16 generating customized content data stream) (col. 2 ll. 35-col. 8 ll. 67 for complete details).
Armstrong teaches generating, using the computing device, mixing audio data consistent with the determinations of the eligible and ineligible portions (col. 5 ll. 44-53, col. 6 ll. 29-48), but Armstrong does not explicitly teach instructions for mixing audio data.
However, in the similar field, Schnepel teaches analyzing and determining parts of audio file (Paragraphs 0022, 0027-0028, 0034, 0037), and providing instructions for mixing audio parts, and generating a stream of audio data based on the instructions (Paragraphs 0023-0025, 0028-0033, 0035-0036, 0038-0040 recombining instructions) (Also Paragraphs 0005-0013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Armstrong specifically to provide instructions for mixing audio parts as taught by Schnepel in order to enable “an audio editing application that employs aggregation rules applicable to the parts of a song to produce a logical sequence of musical parts based on the type of the parts” (Schnepel, Paragraph 0007).
Regarding claim 20, refer to rejections for claim 19 and claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653